Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 1,
2015 (the “Effective Date”), by and between ZIOPHARM Oncology, Inc., a Delaware
corporation, with principal offices at One First Avenue, Parris Building, #34
Navy Yard Plaza, Boston, Massachusetts 02129 (the “Company”), and CAESAR J.
BELBEL, presently residing at                                         (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Company currently employs Employee as its Executive Vice President,
Chief Legal Officer and Secretary, pursuant to the terms of an Employment
Agreement dated September 6, 2011, as amended by the Amendment to Employment
Agreement dated January 7, 2014 (collectively, the “Prior Employment
Agreement”);

WHEREAS, the Company desires to employ Employee as its Chief Operating Officer,
Executive Vice President, Chief Legal Officer and Secretary, and Employee
desires to serve the Company in that capacity, upon the terms and subject to the
conditions contained in this Agreement;

WHEREAS, the Company and Employee have mutually agreed that, as of the Effective
Date, this Agreement shall amend, restate and replace the Prior Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

1. Employment.

(a) Services. Beginning on the Effective Date, Employee will be employed by the
Company as its Chief Operating Officer, Executive Vice President, Chief Legal
Officer and Secretary, on the terms set forth herein. Employee will report to
the Chief Executive Officer of the Company. Employee shall have such duties,
authorities and responsibilities as are generally required of a Chief Operating
Officer, Executive Vice President, Chief Legal Officer and Secretary, in
companies that are substantially similar to the Company (collectively the
“Services”). Notwithstanding the foregoing, the Board of Directors of the
Company (the “Board”) or Chief Executive Officer may expand, reduce or otherwise
alter the duties of Employee in their sole discretion; provided, however, that
any such reduction or alteration of Employee’s duties may constitute “Good
Reason” for Employee’s resignation (as such term is defined in Section 8(d)
hereof), thereby potentially entitling Employee to the severance and other
benefits provided pursuant to Section 9 of this Agreement.

(b) Acceptance. Employee hereby accepts such employment and agrees to render the
Services.

(c) Termination of Prior Employment Agreement. Effective as of 11:59 p.m. on the
day immediately prior to the Effective Date, the Prior Employment Agreement
shall automatically terminate and be of no further force and effect.



--------------------------------------------------------------------------------

2. Employment is At-Will.

Employee acknowledges that this Agreement does not create any obligation on
Employee’s part to work for the Company, or on the part of the Company to employ
Employee, for any fixed period of time. Employment is at-will and may be
terminated at any time with or without cause and without providing a reason for
such termination.

3. Best Efforts; Place of Performance.

(a) Employee shall devote substantially all of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company. Except as otherwise noted
in this Agreement, during his employment with the Company, Employee shall not,
without the prior written consent of the Board, accept other employment, perform
services (including consulting services) for any other person or entity, or
otherwise be actively engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage.

(b) The duties to be performed by Employee hereunder shall be performed
primarily at the offices of the Company in Navy Yard Plaza, Boston,
Massachusetts, subject to reasonable travel requirements on behalf of the
Company, or such other place as the Company may reasonably designate.

4. Compensation. As full compensation for the performance by Employee of his
duties under this Agreement, the Company shall pay Employee as follows:

(a) Base Salary. The Company shall pay Employee a salary (the “Base Salary”)
equal to Three Hundred Seventy-Five Thousand Dollars ($375,000.00) per annum,
which Base Salary shall be subject to review by the Board or the Compensation
Committee at least annually, provided that the Base Salary shall not be subject
to reduction. Payment shall be made in accordance with the regular payroll
practices of the Company in effect from time to time.

(b) Performance Bonus. Employee shall be eligible to receive an annual
performance-based bonus (the “Performance Bonus”), based on Employee’s
performance as determined by the Board or the Compensation Committee thereof for
each calendar year or partial calendar year during Employee’s employment under
this Agreement. The target amount of the Performance Bonus shall be equal to one
hundred percent (100%) of Employee’s Base Salary, with the amount of the actual
Performance Bonus payable for each year determined by the Board or Compensation
Committee in its sole discretion. The amount so determined shall be payable
within 30 days following December 31 of each calendar year during Employee’s
employment under this Agreement; provided that Employee remains employed by the
Company through December 31 of the calendar year during which the Performance
Bonus was earned. At the sole discretion of the Board, Employee may receive
additional bonuses (each, a “Discretionary Bonus”) based upon his performance on
behalf of the Company and/or the Company’s performance. Discretionary Bonus, if
any, shall be payable either as a lump-sum payment or in installments, in such
amounts, in such manner and at such times as may be determined by the Board in
its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------

(c) Restricted Stock. Subject to approval by the Board, the Company will grant
Employee an award of Fifty Thousand (50,000) shares of restricted Common Stock
of the Company (the “Restricted Stock”), vesting one third annually starting
with the first anniversary of the date of grant, subject to Employee’s continued
employment with the Company through the applicable vesting dates; provided that
all unvested Restricted Stock held by Employee shall be accelerated and deemed
to have vested upon: (i) a Change of Control (as defined below) or (ii) the
termination of Employee’s employment by the Company without Cause, and other
than by reason of death or Disability, or by Employee for Good Reason (as
provided in Section 9(b)). The date of grant of the Restricted Stock will be the
date of Board approval of the grant. The Company will recommend that the Board
approve the grant of Restricted Stock to Employee at the first regular meeting
of the Board following the Effective Date. Such Restricted Stock grant will be
governed by the Company’s 2012 Equity Incentive Plan and the standard form of
Restricted Stock Agreement that will incorporate the Restricted Stock related
provisions contained in this subsection (c), which agreement shall be entered
into by Employee as a condition to the grant of the Restricted Stock.

(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts and benefits payable or provided to Employee under this
Agreement.

(e) Expenses. The Company shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company. The
Company’s expense reimbursement policy generally requires that application for
reimbursement be made as soon as practicable after the expense is incurred, but
in no event more than one year after the date of the expense. Reimbursements are
made by the Company no less frequently than monthly, and for compliance with
Code Section 409A (as hereinafter defined), not later than December 31 of the
year following the year in which the expense was incurred.

(f) Vacation and Other Benefits. Employee shall be entitled to a vacation of
four (4) weeks per annum (or pro rata portion thereof for any partial year), in
addition to holidays observed by the Company as they fall on scheduled days of
work. Employee shall be entitled to carry forward accrued and unused vacation to
the next year of employment, subject to the limitations and pursuant to the
terms of the Company’s generally applicable vacation policy. Notwithstanding
anything to the contrary set forth in Section 9 of this Agreement or elsewhere
in this Agreement, upon any termination of Employee’s employment, the Company
will provide timely payment to Employee in respect of any then accrued but
unused vacation. Employee shall also be entitled to the rights and benefits for
which he shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans and
other so-called “fringe” benefits) as the Company shall make available to other
employees generally from time to time.

(g) Other Benefits. The Company shall reimburse Employee for his reasonable
legal licensing fees and related professional dues and memberships. These
expenses will be reimbursed in accordance with the expense reimbursement policy
outlined in Section 4(e) above.

 

- 3 -



--------------------------------------------------------------------------------

5. Confidentiality; Non-Compete. Employee acknowledges and affirms his
compliance with the Invention, Non-Disclosure and Non-Competition Agreement,
which he signed on September 6, 2011 (the “Non-Disclosure Agreement”) and
remains a condition of employment.

6. Assignment. Neither this Agreement nor any of the rights and obligations of
Employee under this Agreement may be assigned, transferred or otherwise disposed
of by Employee.

7. Termination. Employee’s employment hereunder may be terminated at any time,
with or without Cause, and without providing a reason for such termination. This
Agreement shall terminate upon termination of Employee’s employment, except that
the provisions of Sections 8, 9 and 10 below shall survive any termination of
this Agreement. The provisions of the Non-Disclosure Agreement shall survive
termination of this Agreement.

8. Termination. Employee’s employment hereunder shall be terminated upon
Employee’s death and may be terminated as follows:

(a) Employee’s employment hereunder may be terminated by the Company for Cause.
Any of the following actions by the Employee or conditions shall constitute
“Cause”:

(i) The willful or negligent failure, disregard or refusal by Employee to
perform his duties hereunder for a period of fifteen (15) business days after
Employee has been given written notice thereof;

(ii) Any act by Employee, that in the reasonable opinion of a majority of the
Board has the effect of injuring the business or reputation of the Company or
any of its affiliates;

(iii) Misconduct by Employee in respect of the duties or obligations of Employee
under this Agreement, including, without limitation, insubordination with
respect to lawful directions received by Employee from the Chief Executive
Officer of the Company (or such other executive officer to whom Employee may
report) or the Board for a period of fifteen (15) business days after Employee
has been given written notice thereof;

(iv) Employee’s conviction of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

(v) The determination by a majority of the Board after a reasonable and good
faith investigation by the Board following a written allegation by another
employee of the Company, that Employee engaged in any conduct prohibited by law
(including, without limitation, harassment that constitutes age, sex or race
discrimination);

(vi) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not constituting a misdemeanor or felony);

 

- 4 -



--------------------------------------------------------------------------------

(vii) Material breach by Employee of any of the provisions of the Non-Disclosure
Agreement, as determined by a majority of the Board; and

(viii) Failure by Employee to cure any breach in any material respect by
Employee of any provision of this Agreement within fifteen (15) business days
after Employee has been given written notice thereof.

(b) Employee’s employment hereunder may be terminated by the Company due to
Employee’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur upon rendering of a written termination notice by the
Board after Employee has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive 12 month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), Employee agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

(c) Employee’s employment hereunder may be terminated by the Company (or its
successor) upon the occurrence of a Change of Control. For purposes of this
Agreement, “Change of Control” means (i) the acquisition, directly or
indirectly, following the date hereof by any person (as such term is defined in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
in one transaction or a series of related transactions, of securities of the
Company representing in excess of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities if such person (or his
or its affiliate(s)) does not own in excess of 50% of such voting power on the
date of this Agreement, or (ii) the future disposition by the Company (whether
direct or indirect, by sale of assets or stock, merger, consolidation or
otherwise) of all or substantially all of its assets in one transaction or
series of related transactions (other than (A) a merger effected exclusively for
the purpose of changing the domicile of the Company, (B) financing activities in
the ordinary course in which the Company sells its equity securities, or (C) a
transfer to a person or entity that, immediately after the transfer, is or is
controlled by a person or entity that controlled the Company before the
transfer, within the meaning of Section 1.409A-3(i)(5)(vii)(B) of the Treasury
regulations (the “Treasury Regulations”) promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”).

(d) Employee’s employment hereunder may be terminated by the Employee for Good
Reason, provided that such termination occurs within two (2) years following the
occurrence of an event of Good Reason (as defined below) and provided, further,
that the Employee has provided the Company with written notice of an event of
Good Reason within ninety (90) days following the date of its occurrence and the
Company shall have failed to cure the event of Good Reason within thirty
(30) days following the Company’s receipt of such notice from Employee. For
purposes of this Agreement, “Good Reason” shall mean any of the following:
(i) the assignment to the Employee of duties that constitute a material
diminution in Employee’s authorities, duties, responsibilities, titles or
offices as described herein; (ii) any material reduction by the Company of the
Employee’s authorities, duties, responsibilities, titles or offices; (iii) any
material reduction by the Company of the Employee’s base compensation payable
hereunder; (iv) the relocation of Employee’s principal place of employment,
without Employee’s consent, in a manner that lengthens his one-way commute
distance by fifty (50) or

 

- 5 -



--------------------------------------------------------------------------------

more miles from his then-current principal place of employment immediately prior
to such relocation; or (v) a material breach by the Company of this Agreement
that is not cured within 30 days after receipt by the Company of written notice
of such breach.

9. Compensation upon Termination.

(a) If Employee’s employment is terminated as a result of his death or
Disability, as a result of his voluntary resignation other than for Good Reason,
or by the Company for Cause, the Company shall pay to Employee or to the
Employee’s estate, as applicable, his accrued Base Salary through the date of
termination and expense reimbursement amounts for expenses incurred through the
date of termination. Employee shall have no further entitlement to any other
compensation or benefits from the Company, except as provided in Section 10(a)
below regarding continuation of insurance coverage. Employee shall not be
entitled to any bonus payable after the date of termination. Any grants of stock
options (“Stock Options”) that have vested as of the date of Employee’s
termination shall remain exercisable for a period of 90 days. Any Stock Options
that have not vested as of the date of termination and any Restricted Stock the
restrictions on which have not lapsed as of the date of termination, shall be
deemed to have expired or be forfeited, as applicable, as of such date.

(b) If Employee’s employment is terminated by the Company without Cause, and
other than by reason of death or Disability, or if the Employee’s employment is
terminated by the Employee for Good Reason, then the Company shall pay to
Employee his Base Salary through the date of his termination and any expense
reimbursement amounts for expenses incurred through the date of termination. In
addition, if (i) Employee has executed and delivered to the Company, within 30
days after the effective date of that termination, a written general release in
a form satisfactory to the Company, whereby Employee shall release the Company
from any and all potential liabilities arising out of Employee’s employment
with, or termination from employment from, the Company; and (ii) the rescission
period specified in that release has expired, the Company shall: (A) pay to
Employee a severance amount equal to 100% of Employee’s then current Base Salary
(the “Severance”), less applicable withholdings and deductions, which amount
shall be payable in a single lump sum on the 90th day after the effective date
of that termination; (B) pay to Employee the target amount of the Performance
Bonus contemplated by Section 4(b) (i.e., one hundred percent (100%) of
Employee’s Base Salary) for the calendar year in which termination of his
employment occurs, which portion shall be determined pro rata based on the
number of days in such calendar year during which Employee was employed by the
Company payable in a single lump sum on the 90th day after the effective date of
termination; and (C) in addition to the accelerated vesting provided in
Section 4(c) and Section 12, provide that any unvested awards of restricted
stock, including without limitation, unvested shares of the Restricted Stock, or
unvested Stock Options (collectively, “Unvested Stock Awards”) held by Employee
at the time that such termination occurs shall be accelerated and deemed to have
vested as of the effective date of termination. For purposes of calculation of
the Severance, Employee’s Base Salary and Performance Bonus target amounts shall
be calculated without giving effect to any reduction that would give rise to
Employee’s right to resign for Good Reason. Any Stock Options that have vested
(or been deemed pursuant to this Section 9(b) to have vested) as of the date of
Employee’s termination shall remain exercisable for a period of 90 days. All
unvested Stock Options as of the date of Employee’s termination after giving
effect to this Section 9(b) shall be deemed to have expired as of such date.

 

- 6 -



--------------------------------------------------------------------------------

(c) This Section 9 sets forth the only obligations of the Company with respect
to the termination of the Employee’s employment with the Company, and the
Employee acknowledges that, upon the termination of his employment, he shall not
be entitled to any payments or benefits which are not explicitly provided in
Section 9.

(d) Amounts payable to Employee pursuant to Sections 9(b) or 9(c) hereof shall
only be paid following Employee’s separation from service with the Company. The
time for payment of amounts due following Employee’s separation from service
pursuant to this Section 9 shall be determined in accordance with the Company’s
regular payroll and bonus payment practices, subject to the provisions of Code
Section 409A and the Treasury Regulations. Notwithstanding anything herein to
the contrary, (i) if at the time of Employee’s termination of employment with
the Company the Company’s common stock is publicly traded (as determined under
Code Section 409A), (ii) Employee is a “specified employee” (as determined under
Code Section 409A), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Code Section 409A, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months and one day following Employee’s termination of
employment with the Company (or the earliest date as is permitted under Code
Section 409A without any accelerated or additional tax); and (ii) if any other
payments of money or other benefits due to Employee hereunder could cause the
application of an accelerated or additional tax under Code Section 409A, then
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Code Section 409A, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that is reasonably expected not to cause such
an accelerated or additional tax. For purposes of Code Section 409A, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Code Section 409A, and, to the extent required by Code
Section 409A, references herein to Employee’s “termination of employment” shall
refer to Employee’s “separation from service” (within the meaning of Code
Section 409A) with the Company (as defined to include any affiliates required to
be taken into account for that definition of separation from service). To the
extent any reimbursements or in-kind benefits due to Employee under this
Agreement constitute “deferred compensation” under Code Section 409A, any such
reimbursements or in-kind benefits shall be paid to Employee in a manner
consistent with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations. The
compensation (including without limitation separation benefits) provisions of
this Agreement shall be interpreted, operated and administered in a manner
intended to comply with any applicable requirements of Code Section 409A, the
Treasury Regulations, and subsequent guidance issued under Code Section 409A.

 

- 7 -



--------------------------------------------------------------------------------

10. Effect of Termination on Benefits.

(a) If Employee’s employment with the Company is terminated, Employee may elect
to continue, and the Company shall continue to provide, Employee’s existing
medical and dental coverage under the Company’s medical and dental insurance
plans, if any, for a period of up to eighteen (18) months from the date of
termination, with the entire cost of such medical and dental insurance coverage
from and after the date of termination shall be borne entirely by Employee;
provided, however, that if Employee’s employment is terminated by the Company
(or its successor) without Cause or the Employee resigns for Good Reason, the
Company shall continue to pay the Company portion of the contributions for such
medical and dental insurance coverage (the “COBRA Premium Benefits”) for the
first twelve (12) months from the date of termination (the “COBRA Payment
Period”).

(b) Notwithstanding anything to the contrary set forth in Section 10(a), if the
Company determines, in its sole discretion, that the Company cannot provide the
COBRA Premium Benefits without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company shall in lieu thereof pay Employee a
taxable cash amount, which payment shall be made regardless of whether the
Employee or his qualifying family members elect COBRA continuation coverage (the
“Health Care Benefit Payment”). The Health Care Benefit Payment shall be paid in
installments on the same schedule that the COBRA Premium Benefits would
otherwise have been paid to the insurer. The Health Care Benefit Payment shall
be equal to the amount that the Company otherwise would have paid for COBRA
Premium Benefits, and shall be paid until the expiration of the COBRA Payment
Period.

(c) Except as otherwise specifically provided for in subsection (a) or (b) of
this Section, or in Section 9 above, upon termination of Employee’s employment,
Employee shall have no further entitlement to any other compensation or benefits
from the Company.

11. Application of Internal Revenue Code Section 280G.

(a) If any payment or benefit Employee would receive pursuant to a Change of
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for Employee. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata.

(b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, Employee agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the

 

- 8 -



--------------------------------------------------------------------------------

Excise Tax. For the avoidance of doubt, if the Reduced Amount is determined
pursuant to clause (y) in the preceding paragraph, Employee will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

(c) Unless Employee and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

(d) The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Employee and
the Company within fifteen (15) calendar days after the date on which Employee’s
right to a Payment is triggered (if requested at that time by Employee or the
Company) or such other time as requested by Employee or the Company.

12. Amendment of Previously Granted Unvested Stock Awards. All previously
granted awards of restricted stock and previously granted Stock Options
(collectively, “Stock Awards”) are hereby amended such that each such Stock
Award shall be accelerated and deemed to be fully vested upon: (i) a Change of
Control or (ii) the termination of Employee’s employment by the Company without
Cause, and other than by reason of death or Disability, or by Employee for Good
Reason (as provided in Section 9(b)), in each case in the same manner and on the
same terms and conditions as the Restricted Stock granted in accordance with
this Agreement. Each agreement between the Company and the Employee evidencing
such a Stock Award is expressly amended by the provisions of this Section 12
without any further action by the Company or the Employee. Without limiting the
foregoing, at any time or from time to time after the date hereof, each of the
Company and the Employee agrees to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence the amendments contemplated by this Section 12 and to
otherwise carry out the intent of the parties hereunder.

 

- 9 -



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) This Agreement, together with the Non-Disclosure Agreement, constitutes the
entire agreement and understanding between the Company and Employee concerning
the subject matter hereof and supersedes any previous agreement, oral, written
or otherwise, between the Company and Employee concerning the subject matter
hereof, including but not limited to the Prior Employment Agreement. No
modification, amendment, termination or waiver of this Agreement shall be
binding unless in writing and signed by a duly authorized officer of the
Company.

(b) Employee represents that: (i) neither the execution or delivery of this
Agreement nor the performance by Employee of his duties and other obligations
hereunder violate or will violate any statute, law, determination or award, or
conflict with or constitute a default or breach of any covenant or obligation
under (whether immediately, upon the giving of notice or lapse of time or both)
any prior employment agreement, contract, or other instrument to which Employee
is a party or by which he is bound; (ii) Employee will not disclose to the
Company any confidential or proprietary information of any other person or
employer and will not bring to the Company any property or documents of a
confidential nature that belong to any other person or employer; and
(iii) Employee does not have in his possession any property belonging to another
employer, whether in paper or electronic format.

(c) Employee represents that he has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against him in accordance with its terms. No approvals or
consent of any person or entities are required for Employee to execute and
deliver this Agreement or perform his duties and other obligations hereunder.

(d) Employee understands, acknowledges and agrees that any violation by Employee
of any of the terms of this Agreement may result in Employee’s immediate
termination.

(e) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(f) This Agreement shall be construed, interpreted, and applied in accordance
with the laws of the Commonwealth of Massachusetts, applying to contracts fully
executed and performed in the Commonwealth of Massachusetts.

(g) In the event any provision of this Agreement shall be held to be void,
unlawful or unenforceable, all of the remaining provisions shall nevertheless
remain in full force and effect.

 

- 10 -



--------------------------------------------------------------------------------

(h) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally, by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, when deposited in
the United States mail. Either party may designate another address, for receipt
of notices hereunder by giving notice to the other party in accordance with this
paragraph (h).

(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

(k) Employee hereby acknowledges receipt of a duplicate copy of this Agreement.
EMPLOYEE ACKNOWLEDGES THAT BEFORE SIGNING EMPLOYEE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS TERMS AND CONDITIONS.

[Remainder of page intentionally left blank; signature page follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE:

/s/ Caesar J. Belbel

Caesar J. Belbel Date:

June 1, 2015

ZIOPHARM Oncology, Inc.:

/s/ Laurence J. N. Cooper, M.D., Ph.D.

By: Laurence J. N. Cooper, M.D., Ph.D. Title: Chief Executive Officer Date:

June 1, 2015